Title: To George Washington from “A Republican,” 3 September 1795
From: “A Republican”
To: Washington, George


          3 Sept. 1795. Writes that no act of the British since GW “engaged in politics” has received more reprobation by Americans than the recent treaty, because “it respects the entire surrender of this country into the hands of our inveterate enemies the British,” and because of the secrecy surrounding it. The objects of John Jay’s mission appear “opposite to what he has accomplished in his Treaty.” No one thought it possible the president “would justify his conduct.” GW had declared he “meant to give ‘solemnity’” to Jay’s mission and “intended to vindicate the Rights of the People.” GW either committed an error in his proclamation, or Jay violated his instructions.
          
          If GW acted in a “precipitate” manner when he claimed to guarantee U.S. neutrality on the “modern law of nations,” and too quickly declared that he had sent Jay “to vindicate with firmness the rights of the United States”; if he must “retreat,” then “We, the People,” desire to know why the president has changed his mind.
          Americans fought for their rights but can see little difference in who sacrifices them—“Lord North, or Judge Jay.” The people desire to respect GW concerning the treaty, “but the liberties of America have been purchased at too dear a rate to be lost without a constitutional struggle for their maintenance.”
        